PCIJ_B_15_DanzigCourts_LNC_NA_1928-03-03_ANX_02_NA_NA_FR.txt. AVIS CONSULTATIF N° I
37

ANNEXE 2

ACCORD DU 22 OCTOBRE 1927, DIT «ACCORD DEFINITIF
CONCERNANT LES FONCTIONNAIRES »

{Traduction de l’allemand.]

Le Gouvernement dantzikois et le Gouvernement polonais,
en vue de régler la situation des fonctionnaires des chemins de
fer dantzikois qui passent définitivement au service de l’Admi-
nistration des chemins de fer de l’État polonais, ont convenu
des dispositions suivantes destinées à donner effet aux Décisions
du Haut-Commissaire en date du 15 août et du 5 septembre
“1921 concernant le maintien des fonctionnaires, employés et
ouvriers actuellement en service sur les chemins de fer du terri-
toire de la Ville libre de Dantzig, conformément à l’article 22
de la Convention dantziko-polonaise du 9 novembre 1920;
ces dispositions d'exécution formeront, avec les Décisions sus-
mentionnées, les règles fondamentales applicables aux fonction-
naires qui passent au service de la Pologne.

Article premier.

En vue du passage au service des chemins de fer polonais
sur le territoire de la Ville libre de Dantzig, tous les fonction-
naires des chemins de fer devront déclarer s'ils désirent être
maintenus dans le service polonais.

Ces manifestations de volonté. devront revêtir la forme d’une
déclaration se référant au présent Accord. Ces déclarations, qui
ne devront contenir ni addition ni conditions supplémentaires,
seront transmises à la Direction des chemins de fer de l’État
polonais à Dantzig par le délégué dantzikois, désigné par la
Décision du Haut-Commissaire en date du 15 août 1921; la
transmission des déclarations aura lieu dans les huit semaines
qui suivront le transfert des chemins de fer dantzikois à la
Pologne.

L’admission aura lieu dans la limite des effectifs nécessaires
et prévus au budget.

Article 2.

Tous les ouvriers — y compris les agents auxiliaires occupés
comme ouvriers — passeront sans exception et sans déclaration
spéciale au service des chemins de fer polonais. dans la limite
des effectifs à la date de la conclusion de la Convention dant- |

x

ziko-polonaise, à savoir le g novembre 1920.
38 AVIS CONSULTATIF N° 15

Au cas où l'effectif actuel des ouvriers et des agents auxi-
liaires occupés comme ouvriers dépasserait l'effectif du 9 novem-
bre 1920, les ouvriers en surnombre — à commencer par ceux
qui sont entrés au service des chemins de fer à la date la plus
récente — seront exclus du passage au service des chemins de
fer polonais jusqu'à ce que l'effectif ouvrier du 9 novembre
1920 soit atteint. Les ouvriers en surnombre dans un service
seront désignés pour remplir des vacances dans un autre
service, ou inscrits sur une liste d’attente.

Les agents auxiliaires qui accomplissent, d’une façon per-
manente, le service d’un foñctionnaire ne sont pas comptés, lors
de l'admission, dans l'effectif budgétaire ouvrier.

Article 3.

Les fonctionnaires et ouvriers ci-dessus seront admis 4 passer
dans le service polonais à la condition :

a) qu'ils soient citoyens de Dantzig et ne perdent pas cette
qualité par option (article 106 du Traité de Versailles) ou
qu’ils possèdent la nationalité polonaise ;

b) qu'ils s'engagent à servir loyalement l'État polonais.

Si l'engagement indiqué au paragraphe a) du présent article
mest pas tenu, le contrat d’engagement sera résilié moyennant
un préavis de trois mois; le délai de résiliation pourra être plus
court pour les contrats des ouvriers.

Toute attitude déloyale donnera lieu à lapplication de
sanctions qui seront prises à l'égard des fonctionnaires, à la
suite d’une procédure disciplinaire formelle. En ce qui
concerne les ouvriers, la sanction consistera dans une punition
ou la résiliation du contrat; cette dernière peine ne devra
toutefois être appliquée que dans des cas très graves. Si le
fait incriminé est de nature à motiver des poursuites pénales,
des mesures appropriées seront prises.

En ce qui concerne les fonctionnaires qui déclareront en
temps utile vouloir passer au service des chemins de fer
polonais aussi bien qu'à l'égard des ouvriers admis dans le
service polonais, on considérera comme date d'admission la
date du transfert définitif à la Pologne de l'administration des
chemins de fer du territoire de la Ville libre de Dantzig.

Pour autant que les fonctionnaires et ouvriers admis dans
le service polonais sont obligés de remplir leurs fonctions en
uniforme, ils sont autorisés à porter leurs anciens uniformes
jusqu’à usure complète. En outre, les ressortissants dantzikois
porteront, à la place des emblèmes polonais, ceux de la Ville.
libre de Dantzig. Les casquettes du personnel auront la couleur
et la façon des casquettes officielles polonaises mais conserveront
leur forme actuelle.
39 AVIS CONSULTATIF N° I5
Article 4.

1) Les fonctionnaires et ouvriers passés au service de la
Pologne . relèvent, dans l'exercice de leurs fonctions, de la
direction compétente des chemins de fer de l’État polonais.

2) Les fonctionnaires passés au service de la Pologne sont
soumis, en première instance, aux lois disciplinaires polonaises,
étant entendu qu'en cas de procédure disciplinaire les deux
membres élus de la Chambre disciplinaire de première instance
et la moitié des membres nommés seront choisis parmi les
employés de nationalité dantzikoise passés au service de la
Pologne et appartenant à la catégorie correspondante.

3) La Chambre disciplinaire de deuxième instance, lorsqu'elle
aura à juger des fonctionnaires passés au service de la Pologne,
sera composée pour moitié de fonctionnaires polonais des che-
mins de fer et pour moitié de fonctionnaires de nationalité
dantzikoise, passés au service de la Pologne; son siège sera à
Varsovie. L’Administration des chemins de fer polonais dési-
gnera les membres de nationalité dantzikoise, d'accord avec le
délégué dantzikois auprès de l'Administration des chemins de
fer polonais.

4) Si un membre de la Chambre disciplinaire, l'accusé ou
une autre personne intéressée à la procédure disciplinaire ne
comprend que l'allemand, les débats ‘auront lieu en polonais
et en allemand, avec l’aide d’un interprète.

5) Au cas où la loi disciplinaire qui doit être votée pour la
Pologne dérogerait aux dispositions qui précèdent, ces dernières
seront modifiées et adaptées à la loi disciplinaire polonaise,
sans qu'il puisse, toutefois, être porté atteinte aux règles
relatives à la composition des Chambres disciplinaires et à la
langue qui doit être employée au cours des débats.

6) Jusqu'au rer avril 1925, lAdministration des chemins
de fer de l’État polonais appliquera les dispositions existantes
du règlement dantzikois sur les chemins de fer toutes les fois
qu'elle fera usage de son droit dé renvoyer les fonctionnaires
et ouvriers qui sont titulaires de contrats résiliables.

Article 5.

Les ressortissants de la Ville libre — fonctionnaires et ouvriers

passés dans le service polonais ne peuvent, sans leur
consentement, étre employés en dehors du territoire de la Ville
libre, sauf au cas où un employé, à la suite d’une procédure
disciplinaire formelle, serait transféré à un autre poste, à titre
de sanction, et où il n’existerait pas de poste correspondant
sur le territoire de la Ville libre.
40 AVIS CONSULTATIF N° 15

Article 6.

Le personnel visé par le présent Accord est maintenu sur la
base du respect des droits acquis et dûment établis. De ce
principe découlent, entre autres, les conséquences suivantes :

a) L’Administration des chemins de. fer de l’État polonais
reconnaîtra et respectera les droits et titres de service qu’un
fonctionnaire ou un stagiaire aura acquis, conformément aux.
règlements allemands, jusqu'au jour de son admission dans le
service polonais. L’avancement et les engagements accordés après
le g novembre 1920, conformément aux règlements et dans le
cadre des effectifs budgétaires, sont reconnus.

b) L’Administration des chemins de fer de l’État polonais
accepte les tarifs dont bénéficient les ouvriers au moment de
leur admission dans le service polonais.

c) Font en outre partie des droits acquis des agents que la
Pologne s’engage à reconnaître et respecter tous les arrange-
ments et toutes les institutions de prévoyance en faveur du.
personnel; l'Administration des chemins de fer polonaise
s'engage également à prendre note des desiderata qui pourront
lui être exprimés par les organisations légalement constituées
pour représenter les fonctionnaires et ouvriers admis dans le
service polonais. :

La législation en matière d'assurances sociales (assurance-
maladie, assurance contre les accidents, assurance-vieillesse et
assurance-invalidité), dont bénéficiaient, sous l'Administration
dantzikoise, les agents des chemins de fer admis dans le ser-
vice polonais, continuera à être appliquée, en ce qui concerne
les lignes de chemins de fer du territoire dantzikois qui sont
devenues la propriété de la Pologne et sont administrées par
elle. Au cas où les dispositions en vigueur sur le territoire
polonais seraient plus favorables au personnel, elles seront égale-
ment introduites sur le territoire dantzikois.

Le terme «droits acquis» vise également le droit d'être
réintégrés dans les cadres allemands jusqu'au re" avril 1925,
qui a été garanti aux agents par le Reich allemand, confor-
mément à une décision du Gouvernement allemand en date
du 29 décembre 1920. L’Administration des chemins de fer
de l'État polonais n’empéchera les fonctionnaires qui feront
une demande à cet effet, ni de quitter le service polonais ni
de transférer leur domicile en Allemagne, dès qu’elle aura
réglé, dans le plus bref délai possible, la question de leur rem-
placement.

Les fonctionnaires qui auront quitté le service polonais ne
pourront faire valoir, contre la Pologne, aucune revendication
afférente à la période postérieure à la date à laquelle ils
auront cessé leur service; cette disposition vise également le
4I AVIS CONSULTATIF N° I5

droit à la pension, mais non les revendications fondées sur les
articles 11, 12 et 13 du présent Accord.

Article 7.

__ Au cas où l'Administration des chemins de fer de l'État
polonais accorderait, dans le territoire de la Ville libre, à des
employés polonais de la même catégorie et ayant la même
préparation, des conditions d'engagement supérieures à celles
des employés actuellement admis dans le service polonais, ces
derniers auront droit à une situation équivalente à celle des
premiers.

En outre, les émoluments des fonctionnaires admis dans le
service polonais ne peuvent et ne pourront être inférieurs aux
émoluments des fonctionnaires de la Ville libre de Dantzig
d'un rang équivalent.

Toutes les sommes dues aux fonctionnaires et employés
seront payées en monnaie dantzikoise.

Article 8.

Les employés qui remplissent régulièrement les fonctions d’un
agent d’un rang supérieur au leur auront droit aux émoluments
afférents au poste supérieur.

Article 9.

Toutes les questions intéressant les fonctionnaires et ouvriers
admis dans le service polonais seront réglées par l'Administra-
tion des chemins de fer de l’État polonais.

Article 70.

Les fonctionnaires de la Ville libre de Dantzig admis dans
le service polonais sont tenus à prendre envers les autorités
polonaises engagement d'observer scrupuleusement et conscien-
cieusement toutes. les lois et tous les règlements, actuels et
futurs, concernant le service des chemins de fer; jusqu’au
ree avril 1925, cet engagement sera pris par simple promesse
solennelle, et à partir de cette date par serment. À cet égard,
les fonctionnaires sont soumis à la législation disciplinaire
polonaise, comme il est dit aux articles 4 et 5.

La formule du serment sera la suivante:

«Au nom du Dieu tout-puissant, je jure de remplir, dans
les limites de mes attributions, les fonctions. qui m'ont été
confiées, de servir la République polonaise sur le territoire de
la Ville libre de Dantzig, sans faire de distinction entre les
ressortissants dantzikois et les ressortissants polonais, d'observer
42 AVIS CONSULTATIF N° I5

toujours les dispositions légales, de remplir avec zèle et d’une
façon consciencieuse mes devoirs professionnels, d'exécuter stric-
tement les ordres de mes supérieurs, de garder le secret profes-
sionnel et de m/’abstenir de tout acte qui pourrait porter
atteinte à la consolidation politique, à l'indépendance et à la
puissance de la République polonaise. »

Fo | Article I1.-

En cas de départ, les employés admis dans le service polo-
nais recevront de l'Administration des chemins de fer de
l'État polonais une somme égale au tiers des frais de déména-
gement et de l’indemnité de logement, c’est-à-dire la somme
que la Ville libre de Dantzig serait tenue de verser aux termes
des dispositions de l’Accord germano-dantzikois du 12 novem-
bre 1920 {paragraphes 16 et 19) réglant la situation des fonc-
tionnaires.

Article 12.

Si le fonctionnaire démissionne ou quitte le territoire,
l'Administration des chemins de fer de l’État polonais prendra
les mesures nécessaires pour lui permettre d’emporter tous ses
biens mobiliers; ceux-ci ne seront ni frappés de droits d’impor-
tation ou d'exportation, ni soumis à aucune autre disposition
restreignant la sortie des biens.

Article 13.

Si un employé qui quitte le service polonais occupe un
logement de service ou un appartement dont l'État est pro-
priétaire, la Pologne accordera à l'occupant un délai équitable
pour évacuer les locaux. Ce délai sera de trois mois s’il n’est
pas possible de loger un remplaçant de cet employé dans la
localité où il est appelé à exercer ses fonctions; il sera de
six mois, dans les autres cas.

Sauf au cas où l'employé occupant un logement. de service
ou un logement appartenant à l'État serait nommé dans une
autre localité, il ne pourra être contraint à évacuer ce loge-
ment aussi longtemps qu'il se trouvera au service de la

Pologne.

Pour le Gouvernement Pour le Gouvernement

polonais : . dantzikois :
Gdansk, le 22 octobre 1921. Dantzig, le 22 octobre 1921.
(Signé) Dr WROBEL, — (Signé) SEERING,
Plénipotentiaire du Plénipotentiaire du

Gouvernement polonais. Gouvernement. dantzikois.
43 AVIS CONSULTATIF N° 15

Le règlement intervenu dans la question des fonctionnaires
ne fait pas expressément mention de la situation des médecins
des chemins de fer, les deux Parties contractantes ayant été
unanimement d’avis que le maintien desdits médecins et le
recrutement de leurs remplaçants dans les milieux dantzikois
ont déjà été réglés par une Décision du Haut-Commissaire, en
date du 5 septembre 1921. :

Dantzig, le 22 octobre 1921.

Le Plénipotentiaire de la Le Plénipotentiaire du
République polonaise : Gouvernement dantzikois :

(Signé) Dr WROBEL (Signé) SEERING.
